2021 WI 2

                  SUPREME COURT                    OF   WISCONSIN
CASE NO.:                 2018AP2419-CR


COMPLETE TITLE:           State of Wisconsin,
                                    Plaintiff-Respondent-Petitioner,
                               v.
                          Angel Mercado,
                                    Defendant-Appellant.

                              REVIEW OF DECISION OF THE COURT OF APPEALS
                              Reported at 391 Wis. 2d 304,941 N.W.2d 835
                                  PDC No:2020 WI App 14 - Published

OPINION FILED:            January 20, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            October 26, 2020

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Milwaukee
   JUDGE:                 Jeffrey A. Conen

JUSTICES:
ROGGENSACK, C.J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-respondent-petitioner, there were briefs
filed by Scott E. Rosenow, assistant attorney general; with whom
on the brief was Joshua L. Kaul, attorney general. There was an
oral argument by Scott E. Rosenow.


       For the defendant-appellant, there was a brief filed by
Esther       Cohen     Lee,     Milwaukee.    There     was   an   oral    argument   by
Esther Cohen Lee.


       An amicus curiae brief was filed on behalf of Wisconsin
Association          of   Criminal   Defense       Lawyers    by   Robert    R.   Henak,
Ellen        Henak,       and     Henak      Law     Office,       S.C.,    Milwaukee.
                                                                             2021 WI 2


                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2018AP2419-CR
(L.C. No.       2016CF3679)

STATE OF WISCONSIN                                :             IN SUPREME COURT

State of Wisconsin,

                Plaintiff-Respondent-Petitioner,
                                                                         FILED
      v.                                                            JAN 20, 2021

Angel Mercado,                                                         Sheila T. Reiff
                                                                    Clerk of Supreme Court

                Defendant-Appellant.


ROGGENSACK, C.J., delivered the majority opinion for a unanimous
Court.




      REVIEW of a decision of the Court of Appeals.                    Reversed.



      ¶1        PATIENCE DRAKE ROGGENSACK, C.J.              We review the court

of    appeals'        decision1    that   reversed       the     circuit       court's2
conviction of Angel Mercado based on its determination that the

video-recorded         forensic    interviews    of    Mercado's       victims       were

inadmissible.           On appeal, the State urges us to reverse the

court      of     appeals     arguing   that    the    victims'       video-recorded


      1State v. Mercado, 2020 WI App 14, 391 Wis. 2d 304, 941
N.W.2d 835.
      2The        Honorable     Jeffrey   A.    Conen      of    Milwaukee        County
presided.
                                                                    No.     2018AP2419-CR



forensic interviews were admissible under the normal procedures

of Wis. Stat. §§ 908.08(1)-(6) (2017-18)3 or under the residual

hearsay exception found in Wis. Stat. § 908.03(24) by way of

Wis. Stat. § 908.08(7).

     ¶2     We    conclude         that   Mercado      forfeited    several     of   his

objections   to       the    admissibility        of   the     forensic    interviews.

Specifically, Mercado forfeited his contentions that:                           (1) the

circuit    court      erred    by     not    watching     the     victims'     forensic

interviews in their entirety prior to admitting them and (2) the

circuit court erred by permitting N.G. to testify prior to the

jury watching her forensic interview.                        Additionally, although

Mercado objected to the admissibility of N.G.'s video-recording

under Wis. Stat.            §§ 908.08(2) and (3), we conclude that her

video-recording is admissible under § 908.08(7), based on the

residual   hearsay      exception         found   in    Wis.    Stat.     § 908.03(24).

Therefore,       we    conclude       that       the    circuit     court     did    not

erroneously exercise its discretion when it admitted the three

video-recorded        forensic        interviews       during      Mercado's     trial.
Accordingly, the court of appeals' decision is hereby reversed

in full and has no precedential value.

                                    I.    BACKGROUND

                              A.    Factual Background

     ¶3     Mercado was arrested in August of 2016 for sexually

assaulting N.G., L.G. and O.G., who were ages four through seven


     3 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                             2
                                                                  No.        2018AP2419-CR



at the time of the assaults.                    The victims and their mother,

C.C.,    lived    with    Mercado      during    that   time.         C.C.    had   known

Mercado since 2011 and she and her children moved in with him so

that she could assist him with his day-to-day activities (e.g.,

banking, appointments, medication, etc.).

       ¶4      C.C. learned of the assaults on August 11, 2016, while

she was driving with N.G., her youngest daughter.                       After hearing

a song lyric that went "I want to lick you up and down," N.G.

said from the backseat "[t]hat's what he does."                       C.C. asked N.G.

who "he" was; N.G. told her "Viejo."                   Viejo is Spanish for "old

man" and is a nickname the victims and others used for Mercado.

       ¶5      When C.C. and N.G. returned home, C.C. asked L.G. if

anyone had been touching her.              L.G. said yes.        She too told her

mother that Mercado was the person who touched her.                             Finally,

C.C. waited for O.G., who at the time was out with Mercado, to

return home.       She asked O.G. "has [Mercado] been touching you?"

O.G.    said    that     "[y]es   he    does"    and    that    the    last     time   it

happened was "[t]he day before yesterday."
       ¶6      C.C. asked N.G. and L.G. where Mercado had touched

them.       N.G. responded "down there" and pointed to "[h]er private

area."      L.G. said to C.C. that "he's been touching them in their

private area and licking them."                   According to C.C., "private

area" or "private part" are terms that the family uses to refer

to the vagina area.

       ¶7      C.C. took all three girls to the hospital that night.

The hospital staff did not find any physical evidence of the
assaults;       however,     each      victim     individually         repeated        her
                                           3
                                                        No.   2018AP2419-CR



allegations to the hospital staff.           For example, N.G., without

being prompted, said "Viejo keeps licking me on my butt.           I hate

him."      When asked why she was at the hospital, L.G. responded

"To see if I'm ok.     Vie[j]o has been touching me everywhere."

      ¶8     On August 16, 2016, C.C. took N.G., L.G. and O.G. to

the   Sojourner    Family   Peace   Center   in   Milwaukee   where   they

underwent forensic interviews with Officers Patricia Klauser and

Danillo Cardenas.      Before asking about what happened to them,

the officers took the time to ascertain whether N.G., L.G. and

O.G. understood the difference between right and wrong or the

truth and a lie.

      ¶9     N.G. and L.G. initially had difficulty articulating

that difference.      For example, Officer Cardenas asked N.G. "what

happens when somebody says something that's wrong and an adult

finds out about it?"        N.G. said she did not know.        N.G. also

said it would be both wrong and "not wrong" to call a pillow a

wall.      Conversely, when asked if she thought it was important to

tell what is right, N.G. nodded affirmatively.
      ¶10    Likewise, L.G. initially told Officer Klauser it would

be the truth if someone said that Officer Klauser's black pants

were red.       L.G. also said that she did not know if it was

important to "tell what really happened."          However, she said it

would be "wrong" if someone said that Klauser's pants were red

when they were black.

      ¶11    O.G. told Officer Klauser that kids who lie at school

get "put . . . in time-out."        She also stated that it would be a
lie to say that Officer Klauser's black pants were red.
                                     4
                                                                 No.     2018AP2419-CR



       ¶12    During   N.G.'s   forensic         interview,     she    told    Officer

Cardenas that "[Viejo] . . . always . . . touch[ed] [them]" and

that   Mercado    licked      her   and    L.G.    "on    the   butt."         Officer

Cardenas showed N.G. a body diagram and had her point to where

Mercado      touched   her.     She    pointed      to    the   buttocks       on   the

diagram, and Officer Cardenas circled the spot of the diagram

that corresponded with N.G.'s response.

       ¶13    Officer Klauser interviewed L.G. and O.G.                  Similar to

N.G., L.G. told Officer Klauser that "[Viejo] touched [her] in

[her] butt and [her] 'pee-pee', and on [her] two 'T-T's[']."

She    told     Officer    Klauser        that    "[Viejo]      comes     in     [her]

room . . . and     then    he   walked     [her]     in   the   basement-then        he

pulled [her] pants down."           Officer Klauser showed L.G. a similar

body diagram and had L.G. put an 'X' wherever Mercado touched

her.    L.G. drew an 'X' on the chest, pubic area and buttocks of

the diagram.

       ¶14    Finally, O.G. told Officer Klauser that Mercado "was

touching [her] everywhere.            And he did [it to] [her] two little
sisters."       Specifically, O.G. said that Mercado was "touching

[her] in . . . the private part" and that Mercado's hands were

"[u]nder [her] clothes."            As with L.G., O.G. told Klauser that

the assaults happened in the basement of their home.                           Officer

Klauser also had O.G. put an 'X' on the diagram.                        She drew an

'X' on the pubic area of the body diagram.

       ¶15    The State filed a criminal complaint against Mercado

based upon the information obtained during the victims' forensic


                                           5
                                                                   No.     2018AP2419-CR



interviews.       After learning of the criminal complaint against

him, Mercado surrendered to law enforcement.

                           B.     Procedural Posture

      ¶16    The State charged Mercado with two counts of first

degree sexual assault of a child, sexual intercourse with a

child under 12 years old contrary to Wis. Stat. § 948.02(1)(b)

and one count of first degree sexual assault of a child, sexual

contact with a child under 16 years old contrary to Wis. Stat.

§ 948.02(1)(d).4

      ¶17    Before trial began, the State, pursuant to Wis. Stat.

§ 908.08(2)(a), informed Mercado and the circuit court of its

intent      to   introduce      the     video-recordings          of     the   victims'

forensic     interviews      into      evidence.       In    a    pretrial      hearing

regarding the video-recordings' admissibility, Mercado objected

to   the    introduction     of       N.G.'s    and   L.G.'s      video-recordings.

Specifically,      Mercado      alleged        that   N.G.       "evinces      in   this

interview . . . zero ability to be able to tell the examiner the

difference between truth and a lie."                  Mercado raised the same
objection regarding L.G.              The State disagreed.             It acknowledged

that "[N.G.] does have some trouble with the examples that she's

given."      Nonetheless, the State argued that the video-recording

showed that she understood the importance of telling the truth.




      4While the jury was deliberating, the State moved to amend
count one to first degree sexual assault of a child, sexual
contact with a child under 13 years old contrary to Wis. Stat.
§ 948.02(1)(e).

                                           6
                                                                        No.    2018AP2419-CR



Mercado did not object to the introduction of O.G.'s forensic

interview.

       ¶18       The court agreed to watch "the first few minutes of

each       of    the     videos"       to    determine     whether      N.G.    and         L.G.

understood         the       difference      between     the    truth   and    a      lie    as

required by Wis. Stat. § 908.08(3)(c).                         The State also cited a

portion of N.G.'s video-recording wherein N.G. corrects one of

Officer         Cardenas's      statements      as    "important     context"        for     her

understanding.            The court agreed to watch that portion of the

video-recording as well.

       ¶19       After reviewing the "relevant portions" of the video-

recordings,            the     court        determined     that     N.G.       had     "some

acknowledgement of knowing what it means to tell the truth and

what it means to not tell the truth."                           Similarly, the court

determined that "there's far more in [L.G.'s] interview that

goes toward the importance of telling the truth."                              Therefore,

the court allowed the State to introduce both video-recordings.

Mercado again raised an objection to N.G.'s video-recording at
this juncture; he did not renew his objection to L.G.'s video-

recording.         The court overruled Mercado's objection.

       ¶20       Mercado's case continued to trial in January of 2017.5

There,       the    State       introduced      the      video-recordings        of    their



       The court declared a mistrial in Mercado's initial trial
       5

because the translators involved would not have been able to
translate the forensic interviews in real time for Mercado. The
court ordered the videos be transcribed before the case moved
forward.

                                                7
                                                                      No.     2018AP2419-CR



forensic interviews which were admitted into evidence.6                                 The

State also provided the jury with transcripts of the videos.

Mercado     did   not    object      to   either      O.G.'s     or     L.G.'s      video-

recordings.       After each video, the State called each victim to

the stand to testify.

      ¶21    L.G.    testified       consistent       with     what     she     told   her

mother, what she told Nurse Susan Kanack at the hospital and

with what she said during her forensic interview.                           Specifically

she   testified      that     "[Mercado]       was    pulling     our       pants   down,

pulling mine down, and then he was doing stuff to our private

parts."     She clarified that "stuff" meant licking.                         When asked

why   she   put     Xs   on    the   drawing         during    her     interview       L.G.

responded, "Because he was doing nasty stuff."                          She testified

that "he" meant Viejo——Mercado.

      ¶22    O.G. had a more difficult time on direct examination;

she said she was scared.             However, she made it clear that she

remembered Officer Klauser, made Xs on the drawing, and told

Klauser the truth when they talked.                    On cross-examination O.G.
reiterated that she was told to tell the truth and that she

talked to Officer Klauser about Mercado.

      ¶23    Finally,    and    before     the   State        showed    N.G.'s      video-

recording, the court called N.G. to "get her to speak loudly

enough and to respond to everyone's questions."                        Mercado did not

object to the order of testimony, but moved to prevent N.G. from


      6The State also introduced each victim's body diagram and
their medical records without objection.

                                           8
                                                           No.        2018AP2419-CR



testifying "because she's not a competent witness because of the

truth and lack-of-truth issue."          The court overruled Mercado's

motion   stating   that     "[t]here's   no   such   thing       as     competent

witnesses   anymore . . . it's      up   to   the    jury."           Thereafter,

Mercado agreed to "give it a try and see where it goes."                       The

court stated that "[i]f there's some indicia of understanding of

telling the truth, some, then I think that becomes an issue for

credibility issues."

    ¶24     The court called N.G. to the stand and entered into

the following colloquy with her:

         THE COURT: . . . do you              know   the     difference
    between the truth and a lie?

            [N.G.]:   No.

         THE COURT: Do you know what a lie is?                A lie is
    when you say something that's not right.                   Do you
    understand that?

            [N.G.]:   (Nods.)

         THE COURT: Okay, good.     I'm going to ask you
    just a few questions, and you just help me out with
    what you know, okay? If I said that I was wearing a
    green robe, is that right or not?

            [N.G.]:   No.

            THE COURT:    It's not right?     Why?

            [N.G.]:   Because it's not.

    . . . .

            THE COURT:    Is it green?

            [N.G.]:   No, black.

            THE COURT:    It's black?


                                     9
                                                                        No.       2018AP2419-CR


              [N.G.]:       Yeah.

            THE COURT: Okay. So that is a lie that this is
       green, right? Yes or no?

              [N.G.]:       No.

              THE COURT:       Is it true that this is green?

              [N.G.]:       No.

            THE COURT:            Okay,    so     then    it    must    be    a     lie,
       right? Yes?

              [N.G.]:       Yes.
       ¶25    The    State    asked       N.G.    several       similar       questions      to

ascertain her ability to comprehend the difference between the

truth and a lie.         This attempt continued when the trial resumed

the next morning.            The court entered into a colloquy with N.G.

that resembled the one it entered into the day before.                                     This

time, N.G. answered yes to the court's question "[y]ou have to

tell us the truth, right?"                She also said yes when asked if she

promised to tell the truth.                     On direct examination, she said

that she remembered talking to Officer Cardenas and that she had

seen him before.

       ¶26    On    cross-examination           N.G.     answered      "no"    to    most    of
defense      counsel's      questions       regarding       whether      she      remembered

Officer Cardenas or told him "serious stuff."                             Mercado argued

that    this       obviated       any     meaningful       opportunity         for     cross-

examination.          The     court       disagreed      with    Mercado       noting       its

concern was that N.G. would not answer any questions on the

stand at all.           The court stated, "Meaningful opportunity for
cross-examination means ask questions and whatever answers there


                                             10
                                                                   No.    2018AP2419-CR



are, those are the answers that everyone's stuck with with that

particular        witness . . . ."         The    court   told     Mercado's      trial

counsel that she would have an opportunity for further cross-

examination after the video was shown to the jury.                             The jury

then heard testimony from Officer Cardenas and watched N.G.'s

video-recording.             Despite     being    afforded       the     opportunity,

Mercado did not request any further examination of N.G. after

the jury saw her video.

      ¶27     Mercado moved to dismiss the charge related to N.G.

"based on the statements on the witness stand and the statements

in the video."        The court denied the motion finding that a prima

facie case had been made and N.G.'s statements on the stand came

down to credibility.           The jury returned a guilty verdict on all

counts.

      ¶28     Mercado subsequently moved to vacate his convictions.

Mercado alleged the circuit court made several errors during

trial.       He    alleged    that   the   circuit    court      erred    by    (1) not

watching the three forensic interviews in their entirety before
admitting them into evidence; (2) conflating N.G.'s ability to

testify as a credible witness with the truthfulness requirement

of   Wis.    Stat.    § 908.08(3)(c);       (3) permitting        N.G.    to    testify

before      her   forensic    interview     was    played    for    the    jury;    and

(4) admitting the transcripts of the forensic interviews because

they were not certified.               The State argued that the court met

the statutory requirements of Wis. Stat. §§ 908.08(2) and (3)

and, even if it had not, all three videos were admissible under
Wis. Stat. § 908.08(7) via the residual hearsay exception found
                                           11
                                                                          No.       2018AP2419-CR



in   Wis.    Stat.       § 908.03(24).           The     State     further       argued      that

N.G.'s video was admissible as a prior inconsistent statement

and any error in admitting the transcript was harmless.                                       The

court agreed with the State and denied Mercado's motion for

postconviction relief.

       ¶29       Mercado appealed to the court of appeals reprising his

postconviction          arguments.        The        court    of   appeals       agreed      with

Mercado.         It held that the circuit court contravened Wis. Stat.

§ 908.08(2)(b) by not watching the forensic interviews in their

entirety before admitting them into evidence.                            State v. Mercado,

2020 WI App 14, ¶41, 391 Wis. 2d 304, 941 N.W.2d 835.                                     It also

held    that      N.G.    and     L.G.    did    not     demonstrate          the     requisite

understanding of truthfulness for the court to have satisfied

§ 908.08(3)(c).           Id., ¶44.           Further, it held that the circuit

court erred in the order in which it received evidence under

§ 908.08(5)(a).           Id., ¶57.            It held that the circuit court,

under State v. James, 2005 WI App 188, 285 Wis. 2d 783, 703

N.W.2d 727, was not permitted to allow N.G. to testify prior to
playing her video-recording.                     Mercado, 391 Wis. 2d 304, ¶57.

Finally, the court of appeals held that because the circuit

court    did      not    comply    with       §§ 908.08(2)         and    (3),      the    video-

recordings were not admissible as residual hearsay and N.G.'s

video-recording was not a prior inconsistent statement.                                      Id.,

¶49.

       ¶30       The    State     contended          that     Mercado         forfeited       his

objections related to O.G. and L.G. because he did not timely
object      to    the    admission       of     either       O.G.'s      or   L.G.'s       video-
                                                12
                                                                          No.      2018AP2419-CR



recording.7        In a footnote, the court of appeals chose not to

apply     Wis.     Stat.        § 901.03(1)(a)            forfeiture          to     Mercado's

objections because it believed the rule to be one of judicial

administration.          Id., ¶32 n.6.

     ¶31    We     granted       the          State's    petition       for     review.         On

review, we determine:                (1) whether Mercado forfeited all of his

objections relating to O.G. and L.G. and one argument related to

N.G. by not raising them at trial, in his postconviction motion

or   on    appeal,        and        (2) whether         N.G.'s     video-recording             is

admissible       under    the        residual         hearsay   exception.              We    also

determine the proper interpretation of Wis. Stat. §§ 908.08(2)

and (5).

                                      II.       DISCUSSION

                                A.    Standard of Review

     ¶32    Whether a party properly preserved an objection for

purposes     of    appeal       is        a    question    of     law    that      we    review

independently.           State       v.       Agnello,    226   Wis. 2d       164,      ¶9,    593

N.W.2d 427 (1999).              Questions of statutory interpretation are
questions     of    law    that        we      review     independently.             State      v.

Wiskerchen, 2019 WI 1, ¶16, 385 Wis. 2d 120, 921 N.W.2d 730.



     7 As it related to Mercado's contention that the circuit
court did not make the requisite finding of L.G.'s understanding
of the truth under Wis. Stat. § 908.08(3)(c), the State argued
on appeal that, although Mercado preserved the issue by
objecting in the pretrial hearing, he did not raise that issue
on appeal and therefore conceded the circuit court's finding.
The dissent agreed that Mercado conceded that point.         See
Mercado, 391 Wis. 2d 304, ¶94 (Fitzpatrick, J., dissenting).

                                                 13
                                                                   No.    2018AP2419-CR



      ¶33    Whether    N.G.'s       video-recording          is     admissible      as

residual hearsay requires us to apply Wis. Stat. § 908.03(24) to

undisputed    facts;   that    is    a   question     of     law   that    we    review

independently.       See Warehouse II, LLC v. DOT, 2006 WI 62, ¶4,

291 Wis. 2d 80, 715 N.W.2d 213.               Further, we "will not reverse a

lower   court      decision    where     that       court    has     exercised      its

discretion based on a mistaken view of the law if the facts and

their application to the proper legal analysis support the lower

court's conclusion."          State v. Sorenson, 143 Wis. 2d 226, 250,

421 N.W.2d 77 (1988).

                                B.    Forfeiture

      ¶34    We first examine whether Mercado forfeited all of his

objections as they relate to O.G. and L.G. and one objection as

it relates to N.G. by not objecting at trial, raising an issue

in his postconviction motion or raising an issue on appeal.                          If

Mercado did forfeit his objections, the State argues that the

court of appeals erred by directly reviewing and reversing the

alleged errors to which Mercado did not object.                           We conclude
that, under Wis. Stat. § 901.03(1), Mercado forfeited several of

his objections by either not raising them during his trial or

raising an issue on appeal.              First, Mercado did not object to

the court's showing of O.G.'s video-recording at any stage until

he   moved   for    postconviction       relief.          Additionally,      although

Mercado objected to the admissibility of L.G.'s video-recording

during a pre-trial hearing, he did not renew his Wis. Stat.

§ 908.08(3)(c) argument relating to L.G. on appeal to the court
of   appeals.      Finally,     Mercado       did   not     object   to    the   court
                                         14
                                                                        No.    2018AP2419-CR



permitting         N.G.'s       testimony     prior         to     showing     her     video-

recording.8

       ¶35       Forfeiture      occurs     when   a    party       fails     to    raise    an

objection.9            State v. Ndina, 2009 WI 21, ¶30, 315 Wis. 2d 653,

761 N.W.2d 612.               We have espoused important reasons why courts

should abide by the forfeiture rule.                        Those rules include, for

example, allowing circuit courts to correct errors in the first

instance, providing circuit courts and parties with fair notice

of   an        error    and    an    opportunity       to    object,    and        preventing

"attorneys from 'sandbagging' errors" by not raising them during

trial      and    alleging       reversible    error        upon    review.         State    v.

Huebner, 2000 WI 59, ¶12, 235 Wis. 2d 486, 611 N.W.2d 727.

       ¶36       In the context of admitting or denying admission of

evidence,        forfeiture         is   contemplated       by     statute.         Wisconsin

Stat. § 901.03(1) provides that, "Error may not be predicated

upon       a    ruling    which      admits   or   excludes         evidence        unless   a

substantial right of a party is affected and . . . [i]n case the

ruling is one admitting evidence, a timely objection or motion
to strike appears of record . . . ."                        Two things are required


       Mercado also failed to object to the admission of the non-
       8

certified transcripts of the victims' forensic interviews.
However, the court of appeals did not reach a conclusion on that
argument, Mercado, 391 Wis. 2d 304, ¶59 n.9, and Mercado did not
renew that argument before us. Therefore, we do not address the
transcripts.

       Forfeiture, the failure to assert a claimed right, is to
       9

be distinguished from "waiver," which occurs when a party
affirmatively relinquishes a right. State v. Ndina, 2009 WI 21,
¶¶31-32, 315 Wis. 2d 653, 761 N.W.2d 612.

                                              15
                                                           No.    2018AP2419-CR



before     an      appellate      court    may      reverse      evidentiary

errors:    (1) the violation of a party's substantial right10 and

(2) an objection or motion to strike.

    ¶37     In    this     context,   reviewing   courts      generally     are

limited to three exceptions to the forfeiture rule.              First, Wis.

Stat. § 901.03(4) permits reversal of unobjected-to errors when

a reviewing court finds plain error.11            Additionally, appellate

courts    may    reverse   unobjected-to   errors    in   the    interest   of

justice or due to ineffective assistance of counsel.12               See Wis.


    10 When a circuit court erroneously admits evidence that
affects a substantial right of a party and the party benefitted
fails to show beyond a reasonable doubt that the admitted
evidence did not contribute to the verdict, reversible error may
occur. State v. Monahan, 2018 WI 80, ¶33, 383 Wis. 2d 100, 913
N.W.2d 894.
    11 Plain errors are those that are "so fundamental that a
new trial or other relief must be granted." Virgil v. State, 84
Wis. 2d 166, 191, 267 N.W.2d 852 (1978) (citation omitted).
"[T]he plain-error doctrine should be reserved for cases where
there is the likelihood that the erroneous introduction of
evidence has denied a defendant a basic constitutional right."
State v. Sonnenberg, 117 Wis. 2d 159, 178, 344 N.W.2d 95 (1984).
    12 Although provisions relating to forfeiture are codified
in Wis. Stat. § 901.03, forfeiture, as a doctrine of judicial
administration, is grounded in common law.      See Village of
Trempealeau v. Mikrut, 2004 WI 79, ¶¶15-16, 273 Wis. 2d 76, 681
N.W.2d 190.   It is common law that permits appellate review of
unobjected-to errors in certain circumstances. See, e.g., State
v. Counihan, 2020 WI 12, ¶¶28, 32, 390 Wis. 2d 172, 938 N.W.2d
530 (permitting review of an unobjected-to error due to
ineffective assistance of counsel).       The legislature must
explicitly abrogate common-law exceptions in the text of the
statute if it intends to change the common law. Waukesha Cnty.
v. Johnson, 107 Wis. 2d 155, 162, 320 N.W.2d 1 (1982) ("The
canons of construction provide that a statute does not abrogate
or change any principle or rule of common law unless it is so
clearly expressed as to leave no doubt of the legislature's
                                      16
                                                                      No.     2018AP2419-CR



Stat. § 752.35 (discretionary reversal when it appears that the

full    controversy        has     not      been     fully   tried    or    there    is   a

miscarriage of justice); State v. Avery, 2013 WI 13, ¶38, 345

Wis. 2d 407, 826 N.W.2d 60 ("The supreme court and the court of

appeals      may     set   aside      a    conviction    through      the     use   of   our

discretionary reversal powers"); see also State v. Erickson, 227

Wis. 2d 758, 768, 596 N.W.2d 749 (1999) (declining to reach a

forfeited issue but rather "analyz[ing] the [forfeiture] within

the ineffective assistance of counsel framework").

       ¶38        Upon a review of the record, we cannot identify a

single instance during the trial in which Mercado objected to

O.G.'s video-recording; he therefore forfeited his objection in

regard to its admissibility.                    In addition, although he objected

to L.G.'s video-recording during a pretrial hearing, he did not

renew       his    objection     in       his   postconviction       motion    or   during

appellate proceedings.13              Finally, even when Mercado objected to



intent." (footnote omitted)).

       Mercado is correct that he properly preserved his
       13

challenge to L.G.'s video-recording for purposes of appeal by
objecting during his pre-trial hearing.           See  State v.
Bustamante, 201 Wis. 2d 562, 571, 549 N.W.2d 746 (Ct. App. 1996)
(holding that a defendant need not renew at trial an objection
that the defendant lodged against a motion in limine in order to
properly preserve it for appeal).     However, he did not raise
that issue in his postconviction motion or before the court of
appeals. The State argues that because Mercado did not dispute
the State's forfeiture argument on appeal, Mercado conceded the
argument. In his dissenting opinion, Judge Fitzpatrick agreed.
We agree as well. When a party does not respond to an argument,
we may deem that argument conceded.    Waukesha Cnty. v. S.L.L.,
2019 WI 66, ¶42, 387 Wis. 2d 333, 929 N.W.2d 140.

                                                17
                                                                        No.       2018AP2419-CR



the   admission        of       N.G.'s     video-recording            under       Wis.     Stat.

§§ 908.08(2) and (3), he did not contend it was error for N.G.

to testify before her video until he moved for postconviction

relief.     Once again, he failed to bring this evidentiary matter

to the circuit court's attention in a timely manner, thereby

forfeiting his objection.                  We are uncertain why the court of

appeals chose to ignore the multiple forfeitures in this case.

To    the   extent         that    there        are       defenses     related        to     the

admissibility of O.G.'s and L.G.'s video-recordings, we conclude

Mercado forfeited those arguments and there was therefore no

error in the circuit court admitting either video-recording.

      ¶39   However, having reached the above conclusion, we must

nevertheless address Wis. Stat. § 908.08 because the court of

appeals chose to ignore forfeiture and to directly review and

reverse based on the alleged errors.                       In so doing, the court of

appeals misinterpreted subsections of § 908.08.

                 C.    Wisconsin Stat. §§ 908.08(2) and (5)

      ¶40   As    an       out-of-court         statement,        a   child's       statement
during a forensic interview is hearsay if it is offered at trial

for   the    truth         of   the      matter      asserted.          See       Wis.     Stat.

§ 908.01(3).          However, "an out-of-court statement, even though

hearsay,    may       be    admissible      if       it    fits   within      a    recognized

exception to the hearsay rule."                          Virgil v. State, 84 Wis. 2d

166, 185, 267 N.W.2d 852 (1978).

      ¶41   Video-recordings               of        a     child's      statements           are

admissible if the child is available to testify and the child's
statements    fall         into    one     of     the     provisions     of       Wis.     Stat.
                                                18
                                                                              No.   2018AP2419-CR



§ 908.08.         The statutory exception serves the important purpose

of     "'minimiz[ing]              the        mental          and    emotional      strain      of

[children's] participation [at trial].'"                              State v. Snider, 2003

WI App 172, ¶13 n.6, 266 Wis. 2d 830, 668 N.W.2d 784 (quoting

1985 Wis. Act 262, § 1).                      In addition, the legislature enacted

§ 908.08 to "make it easier, not harder, to employ videotaped

statements of children in criminal trials and [other] related

hearings."         Id., ¶13.         It is with this background in mind that

we discuss § 908.08's requirements.

             1.    Viewing Wis. Stat. § 908.08 Video-Recordings

       ¶42       When   a    party       introduces            a    child's   statement    in   a

video-recording, the offering party and the court must comply

with the procedures set forth in Wis. Stat. §§ 908.08(2)(a) and

(b).    First, the party intending to introduce a child's recorded

statement         "shall     file . . . an                offer      of   proof"    that   shows

certain information relating to the video and provide that offer

of proof to other parties.                         § 908.08(2)(a).            Next, the court

"shall conduct a hearing on the statement's admissibility [and]
[a]t or before the hearing, the court shall view the statement."

§ 908.08(2)(b).             Finally, at the hearing, "the court . . . shall

rule        on    objections             to        the     statement's         admissibility."

§ 908.08(2)(b).

       ¶43       Determining how much of a child's video-recording that

a    circuit       court      is     required            to    review     under     Wis.   Stat.

§ 908.08(2)(b)          requires              us     to       interpret       § 908.08(2)(b).14

       We agree with the State that "statements" would not
       14

include portions of videos such as a black screen with no audio,
                                                    19
                                                                      No.     2018AP2419-CR



Statutory       interpretation        begins          with    the    language       of   the

statute.       State ex rel. Kalal v. Circuit Court for Dane Cnty.,

2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                           If the plain

language is clear, we stop the inquiry.                        Id., ¶45.          "Statutory

language is given its common, ordinary, and accepted meaning,

except that technical or specially-defined words or phrases are

given their technical or special definitional meaning."                                  Id.

When statutory language is ambiguous, we go beyond the plain

language.       Id., ¶47.      The court of appeals determined that the

plain language of § 908.08(2)(b) requires a circuit court to

review     a    child     victim's    recording          in    its    entirety       before

admitting it into evidence.            We disagree.

    ¶44        Wisconsin    Stat.     § 908.08(2)(b)            requires      a      circuit

court to conduct a hearing on the "statement's admissibility."

In Wis. Stat. ch. 908, the word "statement" is defined using

general terms.          A statement is "(a) an oral or written assertion

or (b) nonverbal conduct of a person, if it is intended by the

person as an assertion."             Wis. Stat. § 908.01(1).                This general
definition       does    not   help    us        in    interpreting         the    question

presented, which is whether the circuit court is obligated to

review everything that is said on a recording or some lesser

amount.        Instead, to answer that question, we look beyond the

general definition of "statement" and look to the context in




static, or video of an empty room, but that is not where the
contest is here.

                                            20
                                                                           No.    2018AP2419-CR



which the term "view the statement" is used to determine the

scope of Wis. Stat. § 908.08(2)(b).

       ¶45     The    context    in    which      a    statutory          term    appears     is

important to its meaning.                  Kalal, 271 Wis. 2d 633, ¶46.                       The

term,    "statement,"        appears       preceding         Wis.       Stat.    § 908.08(3),

which sets criteria for admitting the recording of what a child

has said.       Those statutory criteria require the circuit court to

make    specific       findings      about    the      child,       the     verity      of    the

recording       and    the   lack     of    surprise         to    the    opposing      party.

Therefore, we interpret the extent of what a circuit court must

view     in    § 908.08(2)(b)         in     light      of        the    obligations         that

§ 908.08(3) places on the circuit court.                           Stated otherwise, the

scope of the court's review under § 908.08(2)(b) is driven by

the obligations the court must satisfy in § 908.08(3).

       ¶46     Recordings       of    children's         testimonies             will   differ

depending on the facts of the case and the attributes of the

child.        Therefore, the circuit court will need to exercise its

discretion in determining how much of each recording it must
review under Wis. Stat. § 908.08(2)(b) in order to be able to

make the findings required by § 908.08(3).                              Here, the circuit

court fulfilled its § 908.08(2) obligations because it viewed

the amount of the video-recordings necessary to make § 908.08(3)

findings,        and     therefore,          we       conclude          that      the    court

appropriately exercised its discretion in deciding not to review

the entire recording.

       ¶47     Accordingly, we decline to adopt the court of appeals'
bright-line rule that a circuit court must view a Wis. Stat.
                                             21
                                                            No.   2018AP2419-CR



§ 908.08 video-recording in its entirety in every case.               Rather,

the decision on how much of a § 908.08 video-recording a circuit

court is to review is limited to those portions necessary to

make the requisite findings under Wis. Stat. § 908.08(3); this

is a discretionary decision made on a case-by-case basis.                 See,

e.g., State v. Huntington, 216 Wis. 2d 671, ¶18, 575 N.W.2d 268

(1998) (noting that the excited utterance hearsay exception is

fact-dependent and declining to create a bright-line rule for

that exception).

                     2.   Child Witnesses Testimony

       ¶48   We also determine the appropriate interpretation of

Wis.   Stat.   § 908.08(5)   as   it   relates   to   the   order   in   which

circuit courts receive testimony.           Here, the court of appeals

held that the circuit court erred by permitting N.G. to testify

before the jury saw her video.          Again, we disagree.       The purpose

of § 908.08(5)(a) is to direct what happens immediately after a

child's recorded forensic interview is shown, not what happens

before that showing.
       ¶49   Wisconsin Stat. § 908.08(5)(a) states:

       If the court or hearing examiner admits a recorded
       statement under this section, the party who has
       offered the statement into evidence may nonetheless
       call the child to testify immediately after the
       statement is shown to the trier of fact.      Except as
       provided in par. (b), if that party does not call the
       child, the court or hearing examiner, upon request by
       any other party, shall order that the child be
       produced immediately following the showing of the
       statement to the trier of fact for cross-examination.




                                       22
                                                                        No.     2018AP2419-CR



Whether this statute precludes a circuit court from permitting a

child to testify prior to the showing of the child's video-

recording is a matter of statutory interpretation.

       ¶50    We   conclude      that   the       plain   language        of    Wis.   Stat.

§ 908.08(5)(a)         relates     to   what       occurs        immediately       after    a

child's recorded statement is shown.                      It does not affect what

happens      before      the     video-recording            is     presented          because

§ 908.08(5)(a) says nothing about events preceding the finder of

fact viewing such a video-recording.                      It permits the offering

party   to     "call    the    child    to    testify        immediately         after     the

statement is shown to the trier of fact."                         Upon the request of

another      party,     § 908.08(5)(a)         requires       that       "the     court     or

hearing examiner . . . shall order that the child be produced

immediately        following     the    showing      of   the      statement . . . for

cross-examination."              Notably      absent      from         either    of    those

sentences is any reference to what testimony should or should

not occur prior to showing the video-recording.                                As such, we

decline to accept the court of appeals' proffered limitation.
See County of Dane v. LIRC, 2009 WI 9, ¶33, 315 Wis. 2d 293, 759

N.W.2d 571 ("We will not read into the statute a limitation the

plain language does not evidence.").                  As § 908.08(5)(a) does not

control what occurs prior to the finder of fact viewing a video-

recording of a child's statement, we conclude that permitting

N.G.    to    testify    beforehand        fell     under        the    circuit       court's

general      authority    to     reasonably        control       the    "mode    and    order

of . . . presenting evidence" under Wis. Stat. § 906.11.


                                             23
                                                                     No.     2018AP2419-CR



      ¶51     Here, the court of appeals said that it found support

for   its    conclusion     in   its    opinion        in   State    v.    James.      See

Mercado, 391 Wis. 2d 304, ¶57.                   We are unpersuaded.          In James,

the court of appeals was not asked whether a child may testify

before his or her video-recording is shown.                         Rather, the court

was    tasked       with    determining           whether      the    circuit        court

erroneously exercised its discretion when it refused to show a

child's video-recording before the child testified based on the

circuit court's concern that if the child subsequently refused

to say anything on the stand a Crawford violation would occur

thereby requiring the court to declare a mistrial.15                         James, 285

Wis. 2d 783, ¶4.            The court of appeals reversed the circuit

court and held that the statutory procedure of having a child

witness available to testify at trial after the video-recording

is shown was a nondiscretionary obligation.                          Id., ¶12.         The

court of appeals held that the statutory procedure satisfies the

Confrontation Clause as long as the child testifies.                         Id., ¶11.

      ¶52     We    agree   with    this         interpretation       of    Wis.     Stat.
§ 908.08(5)(a).        However, it does not follow that a child is not

permitted to testify before his or her video-recording simply

because a child witness is not required to do so.                          We agree with

the   court    of    appeals     statement        in   James   that       § 908.08(5)(a)

"does not impermissibly interfere with the functioning of the

judiciary     and    constitutes       an   appropriate        exercise       of    shared



      15   Crawford v. Washington, 541 U.S. 36 (2004).

                                            24
                                                                              No.     2018AP2419-CR



judicial      and     legislative          power,"     and       therefore,          the    circuit

court was required to follow § 908.08(5)(a).                            Id., ¶¶20, 25.

      ¶53      To    the        extent   that      James    has     been       interpreted        as

concluding          that    Wis.     Stat. § 908.08(5)(a)                precludes          circuit

courts       from    also        calling      a    child    witness          before     a    video-

recording is shown, that interpretation is erroneous.                                   James did

not so hold.          Section 908.08(5)(a) is limited to the procedure a

circuit court must follow after a child's recorded statement is

shown to the trier of fact.

                       D.       The Residual Hearsay Exception

      ¶54      Finally, we address the admissibility of N.G.'s video-

recording       under       the     residual        hearsay      exception,          Wis.    Stat.

§ 908.03(24).              We    begin   by       addressing      whether       N.G.'s      video-

recording is admissible under Wis. Stat. § 908.08(7).

      ¶55      Wisconsin Stat. § 908.08(7) permits circuit courts to

admit    a    child's       recorded       statement        "that       is    hearsay       and   is

admissible under this chapter as an exception to the hearsay

rule."       When a party introduces a child's video-recording under
§ 908.08(7), the video-recording's admissibility is not limited

by   the     requirements          of    §§ 908.08(2)         and    (3).            Snider,      266

Wis. 2d 830, ¶12.               Here, the applicable hearsay exception is the

residual      hearsay       exception         found    in    Wis.    Stat.          § 908.03(24).

The residual hearsay exception permits the admission of "[a]

statement      not     specifically           covered       by    any    of     the     foregoing

[hearsay]       exceptions           but      having        comparable          circumstantial

guarantees of trustworthiness."                     § 908.03(24).


                                                  25
                                                        No.   2018AP2419-CR



    ¶56   We have set out five factors that courts look to in

determining   whether   a   video-recording   of   a   child's   statement

meets circumstantial guarantees of trustworthiness:

         First, the attributes of the child making the
    statement should be examined, including age, ability
    to communicate verbally, to comprehend the statements
    or questions of others, to know the difference between
    truth and falsehood, and any fear of punishment,
    retribution or other personal interest, such as close
    familial relationship with the defendant, expressed by
    the child which might affect the child's method of
    articulation or motivation to tell the truth.

          Second, the court should examine the person to
    whom the statement was made, focusing on the person's
    relationship to the child, whether that relationship
    might    have   an   impact   upon    the   statement's
    trustworthiness, and any motivation of the recipient
    of the statement to fabricate or distort its contents.

         Third, the court should review the circumstances
    under which the statement was made, including relation
    to the time of the alleged assault, the availability
    of a person in whom the child might confide, and other
    contextual factors which might enhance or detract from
    the statement's trustworthiness.

         Fourth, the content of the statement itself
    should be examined, particularly noting any sign of
    deceit or falsity and whether the statement reveals a
    knowledge of matters not ordinarily attributable to a
    child of similar age.

         Finally, other corroborating evidence, such as
    physical evidence of assault, statements made to
    others, and opportunity or motive of the defendant,
    should be examined for consistency with the assertions
    made in the statement.
Sorenson, 143 Wis. 2d at 245-46.        Courts are to consider the

facts of each particular case and "no single factor [should] be
dispositive of a statement's trustworthiness."         Id. at 246.


                                   26
                                                                            No.     2018AP2419-CR



     ¶57       Upon      consideration       of      the    Sorenson     factors             in    this

case,    we     conclude      that    N.G.'s          statement       has     circumstantial

guarantees of trustworthiness such that it is admissible under

the residual hearsay exception.

     ¶58       First, N.G. was four years old at the time of the

assaults.       As we stated in Sorenson, "a child at such a young

age is unlikely to review an incident of sexual assault and

calculate the effect of a statement about it."                              Id.         N.G.'s age

"tend[s]      to    support    the     veracity         of    [her]     report          of    sexual

abuse"     by      Mercado.         Id.         Additionally,          she        had     a       close

relationship with Mercado having lived with him and spent time

with him outside of the house.                    See Huntington, 216 Wis. 2d 671,

¶25 ("[T]he defendant and Jeri maintained essentially a father-

daughter relationship since she was three years old."); see also

Snider, 266 Wis. 2d 830, ¶18 (noting that the victim "thought of

Snider    as       an    uncle").         Finally,          despite    N.G.'s           difficulty

explicitly stating that she understood the difference between

the truth and a lie, "[c]onfusion and unresponsiveness under
these    circumstances         may    be     accorded         less    weight . . . unless

deliberate falsity is otherwise shown."                             Sorenson, 143 Wis. 2d

at   247.          So,     although       she     had       trouble     articulating               the

difference      between       the    truth      and     a    lie,    there    is        simply       no

evidence that N.G. deliberately fabricated her statement.                                          The

first Sorenson factor weighs in favor of admitting the video-

recording.

     ¶59       Second, N.G. made her statement to a police officer.
Similar to the social worker in Sorenson to whom the victim made
                                                27
                                                                             No.     2018AP2419-CR



her statement, Officer Cardenas had experience conducting these

types       of    forensic        interviews        and    did   not    appear       to    utilize

coercive interviewing techniques.16                        Id. at 247-48 (noting that

the    social       worker        "had   experience        with    counseling         and       child

sexual      abuse       cases"     and       that   we    perceived     no    evidence          of    a

motive       to    coerce     the       victim      to    inculpate     her    father).              He

interviewed her in his official capacity as a police officer.

See Huntington, 216 Wis. 2d 671, ¶28.                            We detect no motive to

coerce N.G. to implicate Mercado nor any motive to have her

fabricate her assertions.                      Officer Cardenas's relationship with

N.G. weighs in favor of admitting N.G.'s video-recording.

       ¶60        Third,     the    circumstances          under   which      N.G.        made   her

statement          support        its    reliability.            Again,       N.G.     made      her

statement during a one-on-one interview with a police officer at

a     neutral       location.                Additionally,       although          difficult         to

pinpoint,         the    timing         of    the    statement     in     relation         to    the

assaults is at least a neutral factor.                             The assaults occurred

between June and August of 2016.                          This puts her statement in a
range of potentially a few days to one or two months after the

assaults.17             As   we    noted       in    Sorenson,     "Contemporaneity               and

       Officer Cardenas testified that he has been working for
       16

the sensitive crimes division of the Milwaukee Police Department
for "approximately five years" and has conducted "close to 200"
forensic interviews with children ages 4-12.

       O.G. told her mother that the last assault happened "the
       17

day before yesterday."    This was in August.     N.G.'s medical
record indicates that the last assault occurred on August 9,
2016.   However, it does not appear from the record that N.G.
explicitly indicated a date range wherein the assaults occurred,
and the State acknowledged that "it seems unclear when exactly
                                                    28
                                                                       No.        2018AP2419-CR



spontaneity        of    statements    are      not     as    crucial        in     admitting

hearsay statement[s] of young sexual assault victims under the

residual exception."             Sorenson, 143 Wis. 2d at 249; see also

Huntington, 216 Wis. 2d 671, ¶30 (noting that a two-week period

between the assault and the statement did not detract from its

trustworthiness).           Accordingly, we conclude that the potential

several      week       delay    in   reporting         does     not       undercut        the

truthfulness of N.G.'s statement.

    ¶61      Fourth,       the     content      of    N.G.'s         statement        further

supports its trustworthiness.                   As we stated in              Sorenson, "A

young child is unlikely to fabricate a graphic account of sexual

activity     because       it    is   beyond      the        realm    of     his      or    her

experience."        Sorenson, 143 Wis. 2d at 249.                    N.G. told Officer

Cardenas that Mercado "licked [her] on [her] butt."                                 She also

demonstrated        knowledge      appropriate        for     her     age,    saying       for

example that her butt is used "to pee" and using the term "butt"

for both her buttocks and genitals.                        Based on the manner in

which she described the assaults, the content of her statement
appears to be free from adult manipulation.                            See Snider, 266

Wis. 2d 830, ¶18.

    ¶62      Fifth,        there      is     circumstantial               evidence         that

corroborates N.G.'s statement to Officer Cardenas.                                We note at

the outset that there was not physical evidence of the assaults,

which   is    to    be    expected    given     the     nature       of    the      assaults.


the assaults            began    in   relation        to      when    the     disclosures
happened."

                                           29
                                                                             No.        2018AP2419-CR



Huntington, 216 Wis. 2d 671, ¶32.                          Rather, we conclude there is

corroborating evidence in the consistency of N.G.'s statements.

Specifically, N.G. offered nearly identical statements to her

mother      and     to     Nurse    Kanack.          In     both    circumstances          she   was

unprompted and offered these statements voluntarily.                                      As noted

in the facts of this case, she told her mother about the assault

after hearing a song lyric.                         Nurse Kanack testified that N.G.

"blurted . . . out spontaneously" that "Viejo keeps licking me

on     my    butt;       I      hate        him."        Additionally,           O.G.    and     L.G.

acknowledged         that       Mercado        assaulted      all    three        of    them.      We

conclude      that       these     surrounding            statements       are    sufficient       to

corroborate N.G.'s statement to Officer Cardenas.

       ¶63     In assessing all five Sorenson factors, we conclude

that        there        are     sufficient          circumstantial              guarantees       of

trustworthiness to permit N.G.'s statement to be admitted under

the residual hearsay exception.18

       ¶64     The       court         of     appeals      concluded        otherwise.             It

determined          that       factors       one    and    four     were    fatally        missing.
Mercado, 391 Wis. 2d 304, ¶49.                           The court of appeals held the

first factor was not met because N.G. did not demonstrate that

she understood the difference between the truth and a lie.                                        Id.


       Because we conclude that N.G.'s video-recording is
       18

admissible under the residual hearsay exception, we need not
settle whether the circuit court correctly found that N.G.
understood the importance of telling the truth.      See Maryland
Arms Ltd. P'ship v. Connell, 2010 WI 64, ¶48, 326 Wis. 2d 300,
786 N.W.2d 15 ("Issues that are not dispositive need not be
addressed.").   For the same reason, we do not address whether
N.G.'s video was admissible as a prior inconsistent statement.

                                                    30
                                                                             No.       2018AP2419-CR



The court of appeals also held that by not watching the video-

recordings in their entireties, the circuit court could not have

made     a     determination           that       the     statements        were        free       from

indications         of    falsity      contrary         to      the    requirements           of   the

fourth factor.           Id.

       ¶65     The court of appeals rationale is flawed for at least

two     reasons.              First,    the       court      of       appeals      combined        the

requirements         of        Wis.     Stat.          §§ 908.08(2),            (3)     and        (7).

Specifically,            it    held     that       N.G.      did      not   demonstrate             the

requisite       level         of    truthfulness          "as     required        by    the     first

factor."       Id.       This conflates the first Sorenson factor with the

child's understanding of the importance of telling the truth,

found     in    § 908.08(3)(c).                  As     outlined        above,        veracity      of

reporting is to be considered under the first factor; however,

circuit courts are to examine other attributes of the child as

well.        Next, the court of appeals held that "by not reviewing

the videos in their entirety prior to admitting them, the trial

court did not fully comply with the fourth . . . factor relating
to     the     content         of    the        statement       and     whether         there      are

indications that the information is false."                                 Id.        Once again,

this conclusion injects a requirement that is unnecessary in a

§ 908.08(7) analysis.

       ¶66     As    the       court       of    appeals        previously         explained         in

Snider:

       [T]he plain language of Wis. Stat. § 908.08(7) permits
       the admission of a child's videotaped statement under
       any applicable hearsay exception regardless of whether
       the requirements of subsections (2) and (3) have been

                                                  31
                                                                 No.    2018AP2419-CR


    met.   Section 908.08(1) permits the admission of a
    "videotaped oral statement of a child who is available
    to testify, as provided in this section."          The
    remaining subsections of the statute provide two ways
    for the statement to be admitted "as provided in this
    section."    The first is by meeting the various
    requirements set forth in subsections (2) and (3). If
    these requirements are met, the court "shall admit the
    videotape statement," § 908.08(3), and it need not
    consider any other grounds for admitting a statement.
    Alternatively, a court "may also admit into evidence a
    videotape oral statement of a child that is hearsay
    and is admissible under this chapter as an exception
    [to] the hearsay rule."      Section 908.08(7).   This
    language can only be read to mean that, if a child's
    videotape statement is admissible under one of the
    hearsay exceptions set forth in Wis. Stat. § 908.03,
    the requirements listed in the preceding subsections
    of § 908.08 are inapplicable.
Snider, 266 Wis. 2d 830, ¶12 (emphasis in original).                          We agree

with Snider's conclusion.             Section 908.08 provides two methods

by which a party may introduce a child's video-recording.                            By

requiring a video-recording to satisfy subsections (2) and (3)

despite    the    plain    language    of       subsection   (7),    the    court    of

appeals    read   one     of   the   two    modes    of    admission    out    of   the

statute.     "Statutory language is read where possible to give
reasonable effect to every word, in order to avoid surplusage."

Kalal,     271    Wis. 2d      633,    ¶46.          The     court     of     appeals'

interpretation violates this principle.

    ¶67     The second flaw in the court of appeals' discussion is

that, assuming arguendo that factors one and four were not met

here, the court of appeals did not weigh the missing factors

against the ones it appeared to conclude were present.                              Its

opinion merely makes the conclusory statement that factors one
and four were not met and the circuit court therefore erred in

                                           32
                                                                    No.     2018AP2419-CR



admitting the video-recording as residual hearsay.                        Mercado, 391

Wis. 2d 304, ¶49.          As we explained in Sorenson, no single factor

is dispositive.        The court of appeals should have considered all

five factors and made its decision based on the comparative

weights it gave to all of the Sorenson factors.                           Even if some

portions of some of the factors were missing, there was other

evidence     that     overwhelmingly         supports        admitting     the     video-

recording.19

      ¶68    For all of the above reasons, we conclude that N.G.'s

video-recording was admissible as residual hearsay and the court

of    appeals'       statutory        interpretation          and    analysis          were

incorrect.

                                    IV.    CONCLUSION

      ¶69    We    conclude    that       Mercado     forfeited     several       of   his

objections     to    the    admissibility        of   the     forensic     interviews.

Specifically, Mercado forfeited his contentions that:                             (1) the

circuit     court    erred     by    not     watching    the     victims'        forensic

interviews     in    their     entirety       prior     to    admitting      them,     and
(2) the circuit court erred by permitting N.G. to testify prior

to   the    jury    watching   her        forensic    interview.          Additionally,

although Mercado objected to the admissibility of N.G.'s video-



       As with Sorenson, N.G.'s statement was admitted under a
      19

different hearsay exception.   However, we "will not reverse a
lower court decision where that court has exercised its
discretion based on a mistaken view of the law if the facts and
their application to the proper legal analysis support the lower
court's conclusion."   State v. Sorenson, 143 Wis. 2d 226, 250,
421 N.W.2d 77 (1988).

                                            33
                                                            No.   2018AP2419-CR



recording under Wis. Stat. §§ 908.08(2) and (3), we conclude

that her video-recording is admissible under § 908.08(7) based

on   the    residual   hearsay    exception     found       in    Wis.   Stat.

§ 908.03(24).     Therefore, we conclude that the circuit court did

not erroneously exercise its discretion when it admitted the

three video-recorded forensic interviews during Mercado's trial.

Accordingly, the court of appeals' decision is hereby reversed

in full and has no precedential value.

     By    the   Court.—The   decision   of   the   court    of   appeals   is

reversed.




                                    34
    No.   2018AP2419-CR




1